             Case 1:20-cv-01138-LY Document 1 Filed 11/16/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

TODD CARTER and JULIE CARTER,                    §
individually and as next friends of              §
ETHAN CARTER, a Minor Claimant                   §
       Plaintiffs,                               §
                                                 §
v.                                               §                CIVIL ACTION NO. ________
                                                 §
COSTCO WHOLESALE                                 §
CORPORATION                                      §
    Defendant.                                   §

                            DEFENDANT’S NOTICE OF REMOVAL

       Defendant, Costco Wholesale Corporation (“Costco”), files this Notice of Removal under 28

U.S.C. §§ 1441, 1446, and 1332, and respectfully shows the Court the following:

                                                  I.
                                             Introduction

       1.1     On September 22, 2020, Plaintiffs Todd Carter and Julie Carter, individually and as

next friends of Ethan Carter, a Minor Claimant, filed a personal injury lawsuit against Costco in the

26th Judicial District Court of Williamson County, Texas, under Cause No. 20-1478-C26. Plaintiffs’

Original Petition, Ex. 1. Plaintiffs allege that Ethan Carter, a minor, suffered injuries when he slipped

on water and struck his face and chin on the corner of a nearby bench at the Costco warehouse located

at 4601 183A Toll Road, Cedar Park, Texas 78613. See id. at § V. As a result of their claimed

injures, Plaintiffs seek to recover damages for: past and future healthcare expenses; past and future

physical pain and mental anguish; past and future physical impairment; and past and future

disfigurement. Id., at § VII.

       1.2     Plaintiffs’ state court action is one over which this Court has original jurisdiction under

28 U.S.C. § 1332 and which may be removed to this Court in accordance with 28 U.S.C. § 1441.



                                                                                               Page 1 of 5
             Case 1:20-cv-01138-LY Document 1 Filed 11/16/20 Page 2 of 5




This is a civil action in which the matter in controversy exceeds $75,000.00, exclusive of interest and

costs, and is between citizens of different states.

       1.3      Service of Citation of Plaintiffs’ Original Petition on Defendant Costco was executed

on October 16, 2020. See Service of Process Transmittal, Ex. 2. Costco filed its Original Answer in

the state court action on November 9, 2020. See Defendant Costco Wholesale Corporation’s Original

Answer to Plaintiff’s Original Petition, Ex. 3; State Court Docket Sheet, Ex. 4.

                                                  II.
                                              The Parties

       2.1     Plaintiffs are Texas citizens, who resided in Williamson County, Texas at the time of

the events made the basis of his lawsuit. Plaintiffs’ Original Petition, at ¶ 2.1, Ex. 1.

       2.2     As Plaintiffs concede in their pleading, Defendant Costco is a Washington

Corporation with its principal place of business in the State of Washington. See id. at ¶ 2.2; see also

Franchise Tax Account Status, Office of Texas Comptroller, Ex. 5.

                                               III.
                               Procedural Requirements for Removal

       3.1     Removal is timely, as this Notice is filed within 30 days of Costco receiving service

of summons and Plaintiffs’ Original Petition on October 16, 2020. See 28 U.S.C. § 1446(b)(1).

       3.2     Written notice of the filing of this Notice of Removal is being given to Plaintiffs and

their counsel as required by Texas law. Further, Costco is filing a copy of this Notice with the Clerk

of the Court for Williamson County, Texas—where Plaintiff’s cause was originally filed. See

Costco’s Notice of Filing of Notice of Removal, Ex. 6.

       3.3     Costco has submitted a copy of all processes, pleadings, and orders to this Court as

required by 28 U.S.C. § 1446(a).




                                                                                             Page 2 of 5
             Case 1:20-cv-01138-LY Document 1 Filed 11/16/20 Page 3 of 5




                                                 IV.
                                                Venue

       4.1     Venue in this district is proper because the Western District of Texas, Austin Division,

includes Williamson County. Williamson County is the county where the alleged incident occurred

and where the original lawsuit is pending. Plaintiff’s Original Petition, at ¶ 4.3, Ex. 1.

                                                V.
                                 Jurisdictional Basis for Removal

       5.1     Removal is proper pursuant to 28 U.S.C. § 1332 because there is complete diversity

between the parties and the amount in controversy exceeds $75,000.00.

       5.2     First, complete diversity of citizenship exists between the parties. Plaintiffs represent

that they are Texas residents. Plaintiff’s Original Petition, at ¶ 2.1, Ex. 1. Costco is the only named

Defendant in this lawsuit. See id. at ¶ 2.2. Plaintiffs concede in their Petition that Costco is a

“Washington corporation with its principal office located in Issaquah, Washington.” See id. As

Plaintiffs represent, Costco is a Washington Corporation with its principal place of business in the

State of Washington. Franchise Tax Account Status, Office of Texas Comptroller, Ex. 5. Costco is

therefore deemed a citizen of Washington for diversity purposes. See 28 U.S.C. § 1332(c). For these

reasons, the parties are completely diverse, and removal is appropriate on this ground.

       5.3     Second, the amount in controversy exceeds $75,000.00, exclusive of interest and

costs. In determining whether the amount in controversy has been met, the general rule is that the

sum claimed by the plaintiff controls if the claim is apparently made in good faith. Okeke v. Auto.

Fin. Corp., 2016 U.S. Dist. LEXIS 196918, *16, 2016 WL 11582509 (W.D. Dist. Tex. Feb. 3, 2016)

(citing St. Paul Mercury Indemn. Co. v. Red Cab Co., 303 U.S. 283, 288-89, 58 S. Ct. 586, 82 L. Ed.

845 (1938)). Here, Plaintiffs represent to the state Court that they seek monetary damages of more




                                                                                              Page 3 of 5
               Case 1:20-cv-01138-LY Document 1 Filed 11/16/20 Page 4 of 5




than $100,000.00 but less than $200,000.00. Plaintiff’s Original Petition, at ¶ 7.3, Ex. 1. As such,

the amount in controversy requirement for removal is apparent on the face of Plaintiff’s pleading.

                                                VI.
                                           Jury Demand

         6.1     Costco asserts its rights under the Seventh Amendment to the U.S. Constitution and

demands, in accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues.

                                                VII.
                                               Prayer

         WHEREFORE, PREMISES CONSIDERED, Defendant Costco Wholesale Corporation

prays that this Notice of Removal be deemed sufficient and that the proceedings attached hereto be

removed from the 26th District Court of Williamson County, Texas to the docket of this Honorable

Court.



                                                     Respectfully submitted,

                                                           /s/ Robert A. Valadez
                                                     By:___________________________
                                                           ROBERT A. VALADEZ
                                                           State Bar No. 20421845
                                                           rvaladez@shelton-valadez.com

                                                            SHELTON & VALADEZ, P.C.
                                                            600 Navarro, Suite 500
                                                            San Antonio, Texas 78205-1860
                                                            Ph: (210) 349-0515
                                                            Fx: (210) 349-3666

                                                     ATTORNEY FOR DEFENDANT,
                                                     COSTCO WHOLESALE CORPORATION




                                                                                           Page 4 of 5
           Case 1:20-cv-01138-LY Document 1 Filed 11/16/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was forwarded in accordance
with the Federal Rules of Civil Procedure on the 16th day of November 2020, to:

       VIA E-MAIL AND E-SERVICE
       Mark R. McLean
       McLean Law PC
       408 W. 11th St., Ste. 500
       Austin, Texas 78701
       mrm@mlpcfirm.com




                                                      /s/ Robert A. Valadez

                                                    ROBERT A. VALADEZ




                                                                                          Page 5 of 5
